DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 5, 6, and 11 are objected to because of the following informalities:
Regarding claim 5, line 2: “dogs harness” should read –dog’s harness--.
Regarding claim 6, a period is required at the end of the claim.
Regarding claim 11, two periods are included after the claim number. Please delete one of the periods.
Regarding claim 11, line 2: there is a duplication of “the”. Please delete second “the”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2, 7, and 11-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 2 and 7, “shaped to look like a fire hydrant” is a relative term and one of ordinary skill in the art would not know its meaning.
Regarding claim 11, “shaped like a red fire hydrant” is a relative term and one of ordinary skill in the art would not know its meaning.
Claims not addressed above are rejected due to decency. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Badurina (US Pub. 2017/0233170 A1) in view of Dadalto (US Pub. 2017/0258041 A1).
Regarding claim 1, Badurina discloses a dog waste container connected to a harness comprising: 
a top compartment (Fig. 1, first component 3) with a waste bag slot (Fig. 1, aperture 5) and twist off cap to add waste bags (Pg. 2, [0018], lines 15-20: “ In an alternative embodiment, by utilizing a twist and attach concept similar to how a cap is attached to a water bottle or thermos---e.g., by providing threads on an inner mating portion of one of component 3 and 9 and matching threads on an outer mating portion of the other of component 3 and 9”);
and a bottom compartment with an inside area for a filled waste bag (Fig.1, second component 9) 
However, Badurina does not disclose as taught by Dadalto, a bottom compartment that is attached to the top compartment by a latch (Pg. 2, [0020], lines 3-11: “In some embodiments, cap 103 and housing 106 may be threaded, e.g., by threading 105, in order to screw cap 103 onto housing 106. Other approaches may include a "pop on" top without threading, which allows the owner/trainer fast access to the reward formulation with just a pop of the cap 103. Further approaches may include a sufficiently strong friction fit between cap 103 and housing 106, or clips, magnets, or latches”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dog waste container of Badurina to include the latch of Dadalto to better secure the lid in place.
Regarding claim 2, Badurina as modified by Dadalto discloses the claimed invention except for the dog waste container is shaped to look like a fire hydrant. It would have been an obvious matter of design choice to make the dog waste container of whatever form or shape was desired or expedient because the shape of the device does not affect its performance. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
Regarding claim 6, Badurina discloses a dog waste container carried by a dog walker comprising: 6Inventor(s): Tomlin, LisaUtility Patent Application
a top compartment (Fig. 1, first component 3) with a waste bag slot (Fig. 1, aperture 5) and twist off cap to add waste bags (Pg. 2, [0018], lines 15-20: “ In an alternative embodiment, by utilizing a twist and attach concept similar to how a cap is attached to a water bottle or thermos---e.g., by providing threads on an inner mating portion of one of component 3 and 9 and matching threads on an outer mating portion of the other of component 3 and 9”);
and a bottom compartment with an inside area for a filled waste bag (Fig.1, second component 9) 
However, Badurina does not disclose as taught by Dadalto, a bottom compartment that is attached to the top compartment by a latch (Pg. 2, [0020], lines 3-11: “In some embodiments, cap 103 and housing 106 may be threaded, e.g., by threading 105, in order to screw cap 103 onto housing 106. Other approaches may include a "pop on" top without threading, which allows the owner/trainer fast access to the reward formulation with just a pop of the cap 103. Further approaches may include a sufficiently strong friction fit between cap 103 and housing 106, or clips, magnets, or latches”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dog waste container of Badurina to include the latch of Dadalto to better secure the lid in place.
Regarding claim 7, Badurina as modified by Dadalto discloses the claimed invention except for the dog waste container is shaped to look like a fire hydrant. It would have been an obvious matter of design choice to make the dog waste container of whatever form or shape was desired or expedient because the shape of the device does not affect its performance. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.

Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Badurina (US Pub. 2017/0233170 A1) in view of Dadalto (US Pub. 2017/0258041 A1), and further in view of Arnett (US Pub. 2019/0183094 A1).
Regarding claim 3, Badurina as modified by Dadalto discloses the claimed invention except for as taught by Arnett, an outside surface of the dog waste container has an outer mesh pocket for keeping sanitary wipes or hand sanitizer (Fig. 2A, alternate pouch 22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dog waste container of Badurina as modified by Dadalto to include the outer mesh pouch of Arnett for storage.
Regarding claim 8, Badurina as modified by Dadalto discloses the claimed invention except for as taught by Arnett, an outside surface of the dog waste container has an outer mesh pocket for keeping sanitary wipes or hand sanitizer (Fig. 2A, alternate pouch 22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dog waste container of Badurina as modified by Dadalto to include the outer mesh pouch of Arnett for storage.
Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Badurina (US Pub. 2017/0233170 A1) in view of Dadalto (US Pub. 2017/0258041 A1), and further in view of Bussell (US Pub. 2018/0220624 A1). 
Regarding claim 4, Badurina as modified by Dadalto discloses the claimed invention except for as taught by Bussell, an outside surface of the dog waste container has reflective strips (Pg. 2, [0024], lines 1-7: “In embodiments, the body 106, proximate the terminal end 112 thereof or elsewhere, may include reflective materials. For example, in an embodiment, a band 120 comprising reflective fabric may be sewn or otherwise secured to the sleeve 102 proximate the terminal end 112 thereof. Alternately or in addition, the reflective materials may comprise reflective paint, reflective tape, etc.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dog waste container of Badurina as modified by Dadalto to include the reflective strips of Bussell for improved visibility at night.
Regarding claim 9, Badurina as modified by Dadalto discloses the claimed invention except for as taught by Bussell, an outside surface of the dog waste container has reflective strips (Pg. 2, [0024], lines 1-7: “In embodiments, the body 106, proximate the terminal end 112 thereof or elsewhere, may include reflective materials. For example, in an embodiment, a band 120 comprising reflective fabric may be sewn or otherwise secured to the sleeve 102 proximate the terminal end 112 thereof. Alternately or in addition, the reflective materials may comprise reflective paint, reflective tape, etc.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dog waste container of Badurina as modified by Dadalto to include the reflective strips of Bussell for improved visibility at night.

Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Badurina (US Pub. 2017/0233170 A1) in view of Dadalto (US Pub. 2017/0258041 A1), and further in view of Anderson (US Pub. 2017/0360009 A1).
Regarding claim 5, Badurina as modified by Dadalto discloses the claimed invention except for as taught by Anderson, a locking clasp component is used to connect the dog waste container to a dogs harness (Fig. 1, snap mechanism 36).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dog waste container of Badurina as modified by Dadalto to include the locking clasp of Anderson as a means for releasably attaching the container to the harness.
Regarding claim 10, Badurina as modified by Dadalto discloses the claimed invention except for as taught by Anderson, a locking clasp component connected to the dog waste container is used to connect the dog waste container to a dog harness (Fig. 1, snap mechanism 36).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dog waste container of Badurina as modified by Dadalto to include the locking clasp of Anderson as a means for releasably attaching the container to the harness.
Claims 11-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Badurina (US Pub. 2017/0233170 A1) in view of Dadalto (US Pub. 2017/0258041 A1), Anderson (US Pub. 2017/0360009 A1), and Arnett (US Pub. 2019/0183094 A1).
Regarding claim 11, Badurina discloses a dog waste container comprising: 
a loop attached to the dog waste container (Fig. 1, hook 13); 7Inventor(s): Tomlin, LisaUtility Patent Application 
a top compartment (Fig. 1, first component 3) with a twist off top (Pg. 2, [0018], lines 15-20: “ In an alternative embodiment, by utilizing a twist and attach concept similar to how a cap is attached to a water bottle or thermos---e.g., by providing threads on an inner mating portion of one of component 3 and 9 and matching threads on an outer mating portion of the other of component 3 and 9”), the twist off top when removed from the top compartment exposes a drop down holding area inside the top compartment to store empty dog waste bags (Bags are stored in component 3). 
However, Badurina does not disclose as taught by Dadalto, a bottom compartment is attached to the top compartment by a latch (Pg. 2, [0020], lines 3-11: “In some embodiments, cap 103 and housing 106 may be threaded, e.g., by threading 105, in order to screw cap 103 onto housing 106. Other approaches may include a "pop on" top without threading, which allows the owner/trainer fast access to the reward formulation with just a pop of the cap 103. Further approaches may include a sufficiently strong friction fit between cap 103 and housing 106, or clips, magnets, or latches”), the latch when open reveals an inside area in the bottom compartment the inside area holds a filled dog waste bag (The container of Dadalto can hold waste bags). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dog waste container of Badurina to include the latch of Dadalto to better secure the lid in place.
Badurina does not disclose as taught by Anderson, a locking clasp attached to the loop the locking clasp attaches the dog waste container to a harness or a leash handle (Fig. 1, snap mechanism 36).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dog waste container of Badurina as modified by Dadalto to include the locking clasp of Anderson as a means for releasably attaching the container to the harness.
Badurina does not disclose as taught by Arnett, an outer mesh pocket on an outside surface of the dog waste container (Fig. 2A, alternate pouch 22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dog waste container of Badurina as modified by Dadalto to include the outer mesh pouch of Arnett for storage.
Badurina does not disclose the outside surface is shaped like a red fire hydrant. It would have been an obvious matter of design choice to make the dog waste container of whatever form or shape was desired or expedient because the shape of the device does not affect its performance. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
Regarding claim 12, Badurina as modified by Dadalta, Anderson, and Arnett discloses the claimed invention in addition to as taught by Badurina, the top compartment has a waste bag slot (Fig. 1, aperture 5).
Regarding claim 13, Badurina as modified by Dadalta, Anderson, and Arnett discloses the claimed invention in addition to as taught by Arnett, the outer mesh pocket is for keeping sanitary wipes or hand sanitizer (The mesh pouch of Arnett can hold the listed items).
Regarding claim 14, Badurina as modified by Dadalta, Anderson, and Arnett discloses the claimed invention in addition to as taught by Badurina, the dog waste container is made of plastic (Pg. 2, [0021], lines 1-2: “The second component 9 is formed from a solid material such as an appropriate plastic that is easy to clean”). 
However, Badurina does not disclose the loop is made of nylon. It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the loop out of nylon because it is a commonly used material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.
Regarding claim 16, Badurina as modified by Dadalta, Anderson, and Arnett discloses the claimed invention in addition to as taught by Arnett, the outer mesh pocket is for keeping dog treats (The mesh pouch of Arnett can hold the listed items).

Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over Badurina (US Pub. 2017/0233170 A1) in view of Dadalto (US Pub. 2017/0258041 A1), Anderson (US Pub. 2017/0360009 A1), and Arnett (US Pub. 2019/0183094 A1), and further in view of Bussell (US Pub. 2018/0220624 A1).
Regarding claim 15, Badurina as modified by Dadalta, Anderson, and Arnett discloses the claimed invention except for as taught by Bussell, an outside surface of the dog waste container has reflective strips (Pg. 2, [0024], lines 1-7: “In embodiments, the body 106, proximate the terminal end 112 thereof or elsewhere, may include reflective materials. For example, in an embodiment, a band 120 comprising reflective fabric may be sewn or otherwise secured to the sleeve 102 proximate the terminal end 112 thereof. Alternately or in addition, the reflective materials may comprise reflective paint, reflective tape, etc.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dog waste container of Badurina as modified by Dadalto, Anderson, and Arnett to include the reflective strips of Bussell for improved visibility at night.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY HOOPER MUDD whose telephone number is (571)272-5941. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 5712721467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY HOOPER MUDD/Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642